 



Exhibit 10.9
HEARST-ARGYLE TELEVISION, INC.
888 Seventh Avenue
New York, NY 10106


  As of January 21, 2004

Mr. Steven A. Hobbs
[ADDRESS ON FILE]
Dear Steve:
      This letter constitutes all of the terms of the Employment Agreement
between you and Hearst-Argyle Television, Inc. (“Hearst-Argyle”). It is subject
to the approval of the Board of Directors of Hearst-Argyle. The terms are as
follows:
      1. Legal Name of Employee: Steven A. Hobbs
      2. Mailing Address of Employee:    [ADDRESS ON FILE]
      3. Title of Position; Duties          SVP, Chief Legal & Development
Officer
      You agree to carry out the duties assigned to you by the President and CEO
of Hearst-Argyle. Hearst-Argyle has the right to assign you to other duties
consistent with those of other executives of your level.
      4. Length of Employment. The term of this Agreement will start on
January  21, 2004 and continue through December 31, 2005 (the “Term”).
      5. Salary. You will receive a base salary for all services to
Hearst-Argyle as follows:


        a) $485,000 for the period from January 21, 2004 through December 31,
2004 (pro-rated for the partial year); and           b) $510,000 for the period
from January 1, 2005 through December 31, 2005.

      The salary will be paid according to Hearst-Argyle’s payroll practices,
but not less frequently than twice a month. You acknowledge that you are not
entitled to overtime pay.
      In addition it is understood that you are eligible to receive a bonus up
to a maximum of 75% of your base salary. The criteria for the bonus will be set
by the Compensation Committee of the Board of Directors of Hearst-Argyle, at its
sole discretion. The bonus is payable only for as long as you work for
Hearst-Argyle, and will be payable only at the end of a complete bonus cycle and
is not proratable, except in the event of your death, when it will be
proratable. In determining the amount of your bonus, the books and records of
Hearst-Argyle are absolute and final and not open to dispute by you.
Hearst-Argyle will pay any bonus due you by March 31 of the year following the
year for which the bonus is applicable.
      In addition, and subject to the approval of the Board of Directors of
Hearst-Argyle, in March, 2004, you will be provided with an option to acquire
40,000 shares of Series A Common Stock, $0.01 par value, of Hearst-Argyle. The
option will be provided in accordance with Hearst-Argyle’s Amended and Restated
1997 Stock Option Plan and the individual option agreement associated with the
grant of the option.
      6. Exclusive Services. You agree that you will work only for
Hearst-Argyle, and will not render services or give business advice, paid or
otherwise, to anyone else, without getting Hearst-Argyle’s written approval.
However, you may participate as a member of the board of directors of other
organizations and in charitable and community organizations, but only if such
activities do not conflict or interfere with your work for Hearst-Argyle, and if
such work is approved in advance by Hearst-Argyle, which approval will not be
unreasonably withheld. You acknowledge that your services will be unique,
special and original and will be financially and competitively valuable to
Hearst-Argyle, and that your violation of this paragraph will cause
Hearst-Argyle irreparable harm for which money damages alone would not
adequately compensate Hearst-Argyle.

98



--------------------------------------------------------------------------------



 



Accordingly, you acknowledge that if you violate this paragraph, Hearst-Argyle
has the right to apply for and obtain injunctive relief to stop such violation
(without the posting of any bond, and you hereby waive any bond-posting
requirements in connection with injunctive relief), in addition to any other
appropriate rights and remedies it might lawfully have.
      7. No Conflicts. You agree that there is no reason why you cannot make
this Agreement with Hearst-Argyle, including, but not limited to, having a
contract, written or otherwise, with another employer.
      8. Termination of Employment. Hearst-Argyle has the right to end this
Agreement:


        a) Upon your death; or           b) For any of the following:
(i) indictment for a felony, (ii) failure to carry out, or neglect or misconduct
in the performance of, your duties hereunder or a breach of this Agreement;
(iii) willful failure to comply with applicable laws with respect to the conduct
of Hearst-Argyle’s business, (iv) theft, fraud or embezzlement resulting in gain
or personal enrichment, directly or indirectly, to you at Hearst-Argyle’s
expense, (v) addiction to an illegal drug, (vi) conduct or involvement in a
situation that brings, or may bring, you into public disrespect, tends to offend
the community or any group thereof, or embarrasses or reflects unfavorably on
Hearst-Argyle’s reputation (or the reputation of the station at which you are
employed), or (vii) willful failure to comply with the reasonable directions of
senior management.

      9. Payment for Plugs. You acknowledge that you are familiar with
Sections 317 and 508 of the Communications Act of 1934 and are aware that it is
illegal without full disclosure to promote products or services in which you
have a financial interest. You agree not to participate in any such promotion
under any circumstances and understand that to do so is a violation of law as
well as a cause for termination. Also, you agree that you will not become
involved in any financial situation which might compromise or cause a conflict
with your obligations under this paragraph or this Agreement without first
talking with Hearst-Argyle about your intentions and obtaining Hearst-Argyle’s
written consent.
      10. Confidentiality. You agree that while employed by Hearst-Argyle and
after this Agreement is terminated or expires, you will not use or divulge or in
any way distribute to any person or entity, including a future employer, any
confidential information of any nature relating to Hearst-Argyle’s business,
except for such disclosures as may be required by applicable law or judicial
process. You will surrender to Hearst-Argyle at the end of your employment all
its property in your possession. If you breach this paragraph, Hearst-Argyle has
the right to apply for and obtain injunctive relief to stop such a violation, in
addition to its other legal remedies, as outlined in Paragraph 6.
      You agree to keep the terms of this Agreement confidential from everybody
except your professional advisors and family, except for such disclosures as may
be required by applicable law or judicial process.
      11. Non-Solicitation; Non-Hire. You agree that for two (2) years after the
expiration or termination of this Agreement, you will not hire, solicit, aid or
suggest to any (i) employee of Hearst-Argyle, its subsidiaries or affiliates,
(ii) independent contractor or other service provider or (iii) any customer,
agency or advertiser of Hearst-Argyle, its subsidiaries or affiliates to
terminate such relationship or to stop doing business with Hearst-Argyle, its
subsidiaries or affiliates.
      If you violate this provision, Hearst-Argyle will have the same right to
injunctive relief as outlined in Paragraph 6, as well as any other remedies it
may have. If any court of competent jurisdiction finds any part of this
paragraph unenforceable as to its duration, scope, geographic area or otherwise,
it shall be deemed amended so as to permit it to be enforced.
      12. Officer; Director. Upon request, you agree that you will serve as an
officer or director, in addition to your present position, of Hearst-Argyle or
any affiliated entity, without additional pay.
      13. Continuation of Agreement. This Agreement and your employment shall
terminate upon the expiration of the Term (unless terminated earlier pursuant to
Paragraph 8 hereof), provided that if Hearst-Argyle gives you written notice of
extension then this Agreement shall continue on a month-to-month basis

99



--------------------------------------------------------------------------------



 



until the earlier of (i) the commencement of a renewal or extension agreement
between you and Hearst-Argyle, or (ii) termination of this Agreement by either
party on fifteen days written notice to the other.
      14. Assignment of Agreement. Hearst-Argyle has the right to transfer this
Agreement to a successor, to a purchaser of substantially all of its assets or
its business or to any parent, subsidiary, or affiliated corporation or entity
and you will be obligated to carry out the terms of this Agreement for that new
owner or transferee. You have no right to assign this Agreement, and any attempt
to do so is null and void.
      15. State Law. This Agreement will be interpreted under the laws of the
State of New York, without regard to conflicts or choice of law rules.
      16. No Other Agreements. This Agreement is the only agreement between you
and Hearst-Argyle. It supersedes any other agreements, amendments or
understandings you and Hearst-Argyle may have had. This Agreement may be amended
only in a written document signed by both parties.
      17. Approvals. In any situation requiring the approval of Hearst-Argyle,
such approval must be given by the President and Chief Executive Officer of
Hearst-Argyle Television, Inc.
      18. Dispute Resolution. Hearst-Argyle and Employee agree that any claim
(other than claims arising out of Paragraphs 6 or 12 of this Agreement) which
either party may have against the other under local, state or federal law
including, but not limited to, matters of discrimination, matters arising out of
the termination or alleged breach of this Agreement or the terms, conditions or
termination of employment, will be submitted to mediation and, if mediation is
unsuccessful, to final and binding arbitration in accordance with
Hearst-Argyle’s Dispute Settlement Procedure (“Procedure”), of which Employee
has received a copy. During the pendency of any claim under this Procedure,
Hearst-Argyle and Employee agree to make no statement orally or in writing
regarding the existence of the claim or the facts forming the basis of such
claim, or any statement orally or in writing which could impair or disparage the
personal or business reputation of Hearst-Argyle or Employee. The Procedure is
hereby incorporated by reference into this Agreement.
      19. Correspondence. All correspondence between you and Hearst-Argyle will
be written and sent by certified mail, return receipt requested, or by personal
delivery or courier, to the following addresses:

         
If to Hearst-Argyle:
  Hearst-Argyle Television, Inc.     888 Seventh Avenue     27th Floor     New
York, New York 10106     Attn:   David J. Barrett         President and CEO

         
with a copy to:
  General Counsel     Hearst-Argyle Television, Inc.     888 Seventh Avenue    
27th Floor     New York, New York 10106  
If to Employee:
  Mr. Steven A. Hobbs     [ADDRESS ON FILE]

      Either party may change its address in writing sent to the above
addresses.
      20. Severability. If a court decides that any part of this Agreement is
unenforceable, the rest of the Agreement will survive.

100



--------------------------------------------------------------------------------



 



      21. Originals of Agreement. This Agreement may be signed in any number of
counterparts, each of which shall be considered an original.


  HEARST-ARGYLE TELEVISION, INC.



  By:  /s/ David J. Barrett

 
 

  Title: President and Chief Executive Officer



  By:  /s/ Steven A. Hobbs

 
 
  Steven A. Hobbs

101